DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1, and 3-15 are currently pending. This office action is in response to the amendment filed on 09/15/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Concerning claims 10, the claim recites “wherein said nanoparticles of ZnS are coated with a mixture of mercaptoethanol and thiophenol with a molar ratio of mercaptoethanol and thiolphenol over Zn comprised between 0.1 and 2.0” which renders the claim indefinite as it is not clear if this is an indication of the amount of mercaptoethanol and thiophenol on the final  ZnS nanoparticle or an indication of the conditions under which the ZnS nanoparticle is formed. Applicants originally filed specification pg 18 paragraph 5 and pg 19 paragraph 1 indicates that the indicated ratio “over Zn” refers to the ratio of the thio containing compound to the zinc source used. As such it is unclear what in particular the indicated ratio refers to. 
Concerning claim 11 the claim recites “wherein said nanoparticles of Zn are coated with mercaptoethanol with a molar ratio of mercaptoethanol over ZnS comprised between 1.3 and 1.6” which renders the claim indefinite as it is not clear if this is an indication of the amount of mercaptoethanol on the final ZnS nanoparticle or an indication of the conditions under which the ZnS nanoparticle is formed. Applicants originally filed specification pg 18 paragraph 5 and pg 19 paragraph 1 indicates that the indicated ratio “over Zn” refers to the ratio of the thio containing compound to the zinc source used and indicates the specifically claimed ratio of mercapto ethanol over zinc. This is also the case as it is unclear how a ZnS particle would be able to be present as a particle if there is more than one mole of mercaptoethanol attached to each Zn atom in the particle as a significant portion of a ZnS nanoparticle would be expected to be within the particle and not have an exposed surface which would be capable of being coated by mercaptoethanol. As such it is unclear what in particular the indicated ratio refers to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 1, 3-4, 7 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuda (US 2008/0272347 A).
Concerning claim 1, 7 Fukuda teaches a color conversion film that is made by providing a color conversion material composition as a solution, that is as a liquid composition, which is applied to a substrate and then cured (paragraph 0069). The substrate is a flat and smooth substrate having a transmittance of 50 % or more to rays with the visible ranges of 400 to 700 nm (paragraph 0078) which corresponds to an optical substrate. Fukuda indicates that the color conversion material comprising a semiconductor nanocrystal composition (paragraph 0045) which is indicated to include semiconductor nanocrystals having a particle size of 20 nm or less (paragraph 0030) which are indicated to be mineral nanocrystals (paragraphs 0033-0035) and that the color conversion material composition does not suffer deterioration or agglomeration of the semiconductor nanocrystal by forming the composition into a film (paragraph 0068) which indicates that the solution coated and cured on the optical substrate would be a homogenous liquid composition. Fukuda teaches that the nanocrystal composition includes a compound including a coordinating functional group, a photopolymerizable  and/or a functional group capable of imparting solubility in an alkaline solution (paragraph 0015) and particularly indicates a compound having as structure of (paragraph 0027)

    PNG
    media_image1.png
    71
    142
    media_image1.png
    Greyscale

Where at least one of R1 to R3 is a photopolymerizable functional group and at least one of R1 to R3 is a functional group capable of imparting solubility in an alkaline solution and L is an aliphatic group (paragraph 0027).  The indicated compound would have photopolymerizable groups and so would be a monomer and as such the solution used for coating which includes this compound and a semiconductor nanocrystal would be a liquid monomer composition. A Particular example of this compound are indicated to include (paragraph 0092)

    PNG
    media_image2.png
    196
    198
    media_image2.png
    Greyscale

Which is a compound which has the claimed structure of the indicated monomer of formula (I).  The compound is indicated to be units in composition with a CdSe/ZnS nanocrystal (paragraph 0101), This would correspond to the claimed ZnS nanoparticle,  which was then indicated to be made into a solution (paragraph a 0104) and then coated on a color filter substrate, which would be an optical substrate, and cured (paragraph 0106) which is indicated to make a color conversion film (paragraph 0106) which would be an optical article. 
This corresponds to the claimed optical article and meets of the claimed limitations. 
Concerning claim 3 Fukuda teaches the compound having the structure of (paragraph 0092)

    PNG
    media_image2.png
    196
    198
    media_image2.png
    Greyscale

as is indicated above. This compound includes polymerizable functions which are selected from methacrylate and vinyl groups. It should be noted that the indication of a “vinyl” is given it broadest reasonable interpretation which includes substituted vinyl groups. 
Concerning claim 4 Fukuda teaches the compound having the structure of (paragraph 0092)

    PNG
    media_image2.png
    196
    198
    media_image2.png
    Greyscale

as is indicated above. This compound has no groups of R1, R2 and R3 of the indicated compound which have no polymerizable function, and the claims as is currently drafted do not require the present of groups R1, R2 or R3. This limitation is interpreted as indicating if these groups are presence they must have the claimed structure. However since these groups are not present the claim limitations have been met.  
Concerning claim 13 Fukuda further teaches that the nanoparticles are present in the composition in an amount of from 5 to 30 % by volume fraction (paragraph 0059). As the nanoparticles are solid minerals and the rest of the composition are monomers and polymers (paragraph 0046-0047, 0060) the mineral nanoparticles would be expected to have a higher density than the other components because of the close packed nature of the mineral nanoparticles. This would indicate that the weight fraction should be slightly higher than the volume fraction. Fukuda further teaches exemplary composition which include 35 or 25 weight % of the composition used to make the cured polymerization composition (Paragraph 0110 Table 11 examples 7 and 8). These values are within the claimed range and so teach the claimed limitations. 

5.	Claim 15 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Fukuda (US 2008/0272347 A).
Concerning claim 15 Fukuda teaches the optical article indicated in the discussion of claim 1 above. The color filter substrate which is indicated to have the monomer nanoparticle solution coated on it (paragraph 0106) is indicated to be made by coating V259R then applying ultraviolet rays thought material though a photomask for forming a strip pattern and was then developed using an 2% aqueous carbonate solution (paragraph 0105).  Fukuda does not explicitly indicate that this is a photocured resin however the indication of applying ultraviolet rays and then developing is the same as used for the curing of the monomer nanoparticle solution (paragraph 0106) and is taken as an indication that the substrate includes a photocured resin as the V259 is cured by ultraviolet light. 
Alternatively if this is not the case Fukuda further teaches that the substrate which is used can be a polymer plate such as polycarbonate, acrylic polymer, polyethylene terephthalate, polyethersulfide and polysulfone (paragraph 0079). These polymer resins would be one of a thermoplastic, a thermoset or a photocured resin as the polymers would be one of a thermoplastic or a cured resin and the cured resins would be selected from those that are cured by temperature (thermoset) or by photoinitiation (photocured). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed substrate because Fukuda teaches that the substrate can be a polymer plate which can be made from polymer resins which would be one of a thermoplastic a thermoset or a photocured resin. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 1 3-4, 7, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawa (JP 2002-105325 A: all citations refer to an English language machine translation which is provided).
Concerning claim 1, 3 Kawa teaches a composition which comprises mineral nanoparticles (paragraphs 0014, 0022 and 0028) and includes a radical polymerizable monomer (paragraph 0029) and can additionally include crosslinking monomer (paragraph 0030).  The mineral nanoparticles are further indicated to be mixed with a radical polymerizable phosphine oxide (paragraphs 0035 and 0036) which has the exemplary structure of (paragraph 0046)
                                      
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where A is a hydrogen atom or a methyl group (paragraph 0046) resulting in all of the polymerizable functions being selected from acrylate or methacrylate.  As such the claimed monomer and nanoparticle are present the polymerizable composition which is indicated to be used in solution polymerization (paragraph 0028) and as such be a liquid monomer composition.  The polymerization is indicated to provide good homogeneity of the resin composition (paragraph 0016) and as such the mineral nanoparticles would be homogeneously dispersed in the monomer composition.   Kawa further teaches that the nanoparticles are preferably made from ZnS (paragraphs 0061 and 0063).
Kawa teaches that the composition can be formed into a useful thin film like molded body for use in a display or a light, or for a coating a using a high refractive index (paragraph 0087). This is done by means of a solution which applies the composition as a coating to a base material which can includes known optical substrates such as quartz and silica glass (paragraph 0089). Additional uses of the thin film like molded by is indicated to include an antireflection coating layer of a display (paragraph 0072). These applications for a being used in a luminous body in a display or a light or as a coating using a high refractive index would indicate that the final article is an optical article as it is indicated to be used for an optical application such as a display or light or have required optical properties such as refractive index. 
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the composition of Kawa to provide the claimed optical article comprising an optical substrate coated with a cured liquid composition because Kawa teaches that the monomer composition can be used to make a thin film for an optical article by coating it on a base material which is indicated to be able to include known optical substrates such as quartz and silica glass followed by curing of the composition. 
Concerning claim 4 there are has no groups of R1, R2 and R3 of the indicated compound which have no polymerizable function, and the claims as are currently drafted do not require the presence of groups R1, R2 or R3. This limitation is interpreted as indicating if these groups are present they must have the claimed structure. However since these groups are not present the claim limitations have been met.  
Concerning claim 7 Kawa further teaches that the weight average particle size of the nanoparticles is from 0.5 to 20 nm which is within the claimed range of less than 50 nm (paragraph 0057).  
Concerning claim 13 Kawa teaches that the nanoparticle content in the composition is preferably from 35 to 65 wt% (paragraph 0020).  This is an overlapping range with the claimed range of 5 to 50% w/w.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of the nanoparticles because Kawa teaches an overlapping range with the claimed range.  

7.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawa (JP 2002-105325 A: all citations refer to an English language machine translation which is provided) as applied to claim 1 above, and further in view of Parce (US 2006/0068154 A1)
Concerning claim 14 Kawa teaches the optical article of claim 1 as is indicate above. Kawa further teaches that composite composition can be coated on a base material such as various polymer substrates  (paragraph 0089) and that the thin film like molded body can be formed  as the surface of a sphere, a curved surface, a concave surface, a convex surface or other surfaces (paragraph 0091).  This is further indicated to have uses which include an antireflection coating layer of a display (paragraph 0072).  The Polymer composition form which the optical article is made is additionally indicated to be able to be used to make an optical lens (paragraph 0085). 
Parce teaches polymeric layers which include semiconductor nanoparticles  and can be formed into layers which can be used to coat optical devices such as lenses (paragraph 0013 and 0018).  Examples includes layers which have ZnS nanocrystals (paragraph 0015) and polymeric layers having such nanocrystals are indicated to be able to act as an antireflective layer (paragraph 0101). Parce also teaches that refractive optical devices or lenses can be provided with a filer or antireflective coating for applications where this is desired (paragraph 0096). This teaches that polymeric nanoparticles composition would be useful as coatings for lenses and there are lens application that desire filter or antireflective coatings. 
Kawa does not specifically teach that the optical article that includes a substrate and a cured liquid monomer composition is a lens for optical instrument. 
Kawa teaches that the composition can be used for coatings, antireflective coatings and lenses as is indicated above and also teaches that its composition helps provide an excellent balance of transparency and mechanical properties such as flexibility, toughness and shock resistance (paragraph 0002)
The indication of for an optical instrument is interpreted as an intended use of the lens and is interpreted that the lens must be capable of being used as in an optical instrument. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the coating composition of Kawa to coat a lens substrate as indicated by Parce to provide the claimed optical article that is a lens which can be used for an optical instrument for the purpose of providing useful antireflective and filter layers to lenses as is indicate to be useful and desired by Parce. 

8.	Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawa (JP 2002-105325 A: all citations refer to an English language machine translation which is provided) as applied to claim 1 above, and further in view of Lu (CN  1394900; All citations refer to the English language machine translation which is provided; reference is cited in the IDS filed on 12/28/2020).
Concerning claim 8 Kawa as stated above teaches the composition of claim 1.  
Kawa further teaches that any method of making the semiconducting crystal particles may be used (paragraph 0064) and further indicates that a high refractive index and good mechanical properties of the resin composite is important (paragraph 0001 and 0002).  The polymer which is formed from the polymer composition is indicated to be include acrylic resins (paragraph 0002)
Kawa does not specifically teach that the nanoparticles are coated in a thiol containing compound. 
Lu teaches polymer composite which uses nanoparticles with high refractive index in which a ZnS colloid particle is surface modified with a thiol containing compound such as thiol phenol and thiol ethanol (pg 11 paragraph 10).  This surface modification is indicated to allow the ZnS particle to respond to acrylic esters in the polymer network and to help provide good mechanical properties and heat stable performance (pg 11 paragraph 16). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thiol containing compounds of Lu on the surface of the ZnS nanoparticle of Kawa for the purpose of providing increased mechanical properties and heat stable performance as is indicated by Lu.  
Concerning claim 9 Lu further teaches that thiophenol and thiol ethanol (mercaptoethanol) can be used as the component to coat the ZnS nanoparticle (pg 11 paragraph 10). 
Concerning claim 10 Lu as is stated above teaches that thiophenol and thiol ethanol (mercaptoethanol) can be used as the component to coat the ZnS nanoparticle (pg 11 paragraph 10) and further indicates that  two or more of the various thiol compounds can be used to coat the ZnS particle.  
Lu additionally teaches that the molar ratio between the dressing agent and the metal salt is from 0.2-1.0:1 and that examples of the dressing agent include thiophenol thiol ethanol among others and mixtures of these compounds (pg 11 paragraph 10).  This indicates a range of the thiol compound over Zn which is within the claimed range. 
Lu does not specifically indicate that mercaptoethanol and thiophenol are used in combination together.  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the combination of the mercaptoethanol and thiophenol together because Lu teaches that they can be used together.  
Concerning claim 11 Lu as is stated above teaches that thiol ethanol (mercaptoethanol) can be used as the component to coat the ZnS nanoparticle (pg 11 paragraph 10). 
Lu does not teach the particularly claimed ratio of mercatoethanol over Zn. 
However this limitation is interpreted as an indication of the mercatoethanol over Zn ratio used in making the ZnS nanoparticles and as such would be considered to be a product by process limitation. 
Lu additionally teaches that the molar ratio between the dressing agent and the metal salt is from 0.2-1.0:1 and that examples of the dressing agent include thiol ethanol (pg 11 paragraph 10). The particular amount of the mercapto ethanol used to make the ZnS polymer particles would not alter the structure of the ZnS nanoparticles coated with a thiol compound but would only alter the ease of the making the nanoparticles and the size of the nanoparticles . 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
It would have been obvious to one of ordinary skill in the art at the time of invention to use the mercaptoethanol as the coating agent of the ZnS nanoparticles to give the coated ZnS particles having the same structure as that which would be formed by the indicated process because Lu teaches that mercaptoethanol can be used as the coating agent.  
Concerning claim 12 Kawa further teaches that the grain size of the nanoparticle is from between 2-10 nanometers and that the weight average particle size of the nanoparticles is from 0.5 to 20 nm (paragraph 0057).  This is within the claimed range for the crystal size and is a greatly overlapping range for the particle size such that over 80 % of the range indicated by Kawa is within the claimed range and as such is considered provide sufficient specificity for the anticipation of this limitation.  


9.	Claim 1, 3-7, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko (US 6,107,360).
Concerning claim 1, 3, 5-6 Kaneko teaches an active ray composition which comprises an active radiation ray polymerizable (meth)acrylate and fine particles of 500 nm or less of an inorganic metal, and particularly of inorganic metal oxide  (column 2 lines 15-35).  The metals of the invention are indicated to have an examples which include  titanium oxide, and zinc sulfide among others (column 2 liens 55-65) all of which would be considered to be minerals.  As such the final particles of metal would be mineral nanoparticles.  The composition is further indicated to be used to form a film that is transparent after polymerization (Column 3 lines 20-25 and column 18 liens 1-10).  Kaneko further indicates that the active energy ray polymerizable (meth)acrylate has examples of multiple different (meth)acrylates one particular example of which is trisacryloyloxyethyl phosphate (column 4 line 11), and further indicates that monomers having two or more (meth)acryloyl groups are preferred (column 4 lines 20-25). The mineral nanoparticles are indicated to be dispersed stably in the resin composition without aggregation (column 3 lines 20-30). This would indicate that the mineral nanoparticles would be homogenously dispersed in the liquid monomer composition 
Kaneko teaches that the composition is used as a coating for building window, car window and the like as a solar radiation blocking film (column 18 lines 1-10)  where the windows would be considered to be optical substrates and the solar radiation blocking coated windows  would be considered to be optical articles. The film which is formed is indicated to be made by coating the composition on to a substrate and then curing the composition by using active energy rays (column 8 lines 45-60) indicating that the composition makes a cured product on the optical substrate. 
Kaneko does not particularly teach the combination of the particular monomer of is trisacryloyloxyethyl phosphate in combination with the specific nanoparticles of titanium oxide or zinc sulfide in the composition which is used to make a cured film on an optical substrate to give an optical article. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a titanium oxide or zinc sulfide nanoparticle in combination with a trisacryloyloxyethyl phosphate monomer in the liquid coating composition which is used to make a cured film on an optical substrate to give an optical article because Kaneko teaches that the particular monomer and nanoparticle can be used individually and so it would be obvious to use them together at the same time. 

Concerning claim 4 there are no groups of R1, R2 and R3 of the indicated compound which have no polymerizable function in the particular trisacryloyloxyethyl phosphate monomer indicated by Kaneko, and the claims as are currently drafted do not require the presence of groups R1, R2 or R3. This limitation is interpreted as indicating if these groups are present they must have the claimed structure. However since these groups are not present the claim limitations have been met.  
Concerning claim 7 Kaneko further teaches that the fine particle has particle size of preferably 0.1 micron (100 nm) or less.  This is an overlapping range with the claimed range of less than 50 nanometers.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed range of the particle size of the nanoparticles because Kaneko teaches an overlapping range with the claimed range.
Concerning claim 15 Kaneko further teaches that the coating composition is layered on a film (column 8 lines 45-60) that the substrate film is preferably a polyester, polyethylene, polypropylene, polystyrene, polycarbonate, polyvinyl chloride poly (meth)Acryl, polyamide, or polyurethane which preferably have high transparency (column 8 lines 60-65). These polymer resins would be one of a thermoplastic, a thermoset or a photocured resin as the polymers would be one of a thermoplastic or a cured resin and the cured resins would be selected from those that are cured by temperature (thermoset) or by photoinitiation (photocured). 
	It would have been obvious to one of ordinary skill in the art at the time of filling to use one of the claimed types of optical substrate to give the claimed optical article because Kaneko teaches that the preferred optical substrates to be used are transparent plastic substrates which would be one of a thermoplastic a thermoset or a photocured resin. 
10.	Claims 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko (US 6,107,360) as applied to claim 1 above, and further in view of Bo (CN 102061079 A; English language machine translation provided by applicant on 12/24/2014 in the parent case of 14/411,248 is used for all citations).
Concerning claim 8-9 Kaneko teaches the optical article which comprises a composition comprising the trisacryloxyethyl phosphate monomer and metal nanoparticles as is stated above.  Kaneko further teaches that an exemplary type of the nanoparticles are made from zinc sulfide (Column 2 lines 55-60). 
Kaneko does not teach that the nanoparticles used are ZS nanoparticles coated with one or more thiol containing compounds.  Kaneo does teaches that high hardness and scratch resistance are important (abstract).  
Bo teaches a polymerizable composition which is used in fields such as anti-reflective coatings (paragraph 0002) and which comprise nanoparticles dispersed in a polymer monomer (paragraph 0004).  The nanoparticles are indicated to help provided high refractive index and good thermal stability as well as excellent mechanical properties, such as high hardness and high abrasion resistance to the final composite formed from the polymerizable composition by having a small particle size as well as being present in a certain amount in the polymer and being dispersed in the polymer uniformly without aggregation (paragraph 0002).  The nanoparticles are indicated to be made from a zinc or cadmium salt and a sulfur source and to be semiconductors (paragraph 0008)  which would be mineral nanoparticles.  Bo gives examples of ZnS nanoparticles (paragraph 0020) and further teaches that the nanoparticles are suface modified with thiol containing compounds in particular mercapto ethanol (paragraph 0009).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the surface modified nanoparticles of Bo in the composition of Kaneko for the purpose of providing good mechanical performance such as high hardness and high abrasion resistance to the final composite material.  
Concerning claim 10 Bo further teaches that the surface modifier can be a mixture of compounds such as mercaptoethanol with a thiol phenol compound such as thiophenol (paragrpah 0009).  The ratio of the surface modifer: zinc salt: sulfur source is indicated to be in a range of 1.24:1:0.72 to 1.46:1:0.85 (paragraph 0008).
This gives a molar ratio of the surface modifying micromolcule to the Zn source of the nanoparticle of approximately 1.24 to 1.46.  This would be and the claimed range of the surface modifier ratio of mercaptoethanol and thiophenol to Zn of between 2.0 and 0.1.  
Bo does not specifically indicate that the two specific compounds are used together.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed combination of mercaptoethanol and thiophenol because Bo teaches that a mixed surface modification is appropriate and indicates that these compounds can be mixed together.  
Concerning claim 11 Bo teaches that the nanoparticles are made by adding an organic micromolecular surface modifier, a zinc salt and a sulfur source (paragraph 0008).  The ratio of the surface modifer: zinc salt: sulfur source is indicated to be in a range of 1.24:1:0.72 to 1.46:1:0.85 (paragraph 0008). The surface modifying micromolecule is indicated to include mercapto ethanol (paragraph 0009).  This gives a molar ratio of the surface modifying micromolcule to the Zn source of the nanoparticle of approximately 1.24 to 1.46.  This would be an overlapping range to claimed range of the amount of mercaptoethanol coated on the ZnS nanoparticles of 1.3 to 1.6.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of mercaptoethanol coated on the surface of the ZnS nanoparticles used in the optical article of Kaneko in view of Bo because Bo teaches an overlapping range with the claimed range.  
Concerning claim 12 Kaneko further teaches that the fine particle has particle size of preferably 0.1 micron (100 nm) or less.  This would be an overlapping range with the claimed range.  The nanoparticle crystal size would be substantially equal to the particle size of the nanoparticles for single crystal nanoparticles.  This is an overlapping range with the claimed range of from 4 to 10 nanometers.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed range of the particle size of the nanoparticles because Kaneko teaches an overlapping range with the claimed range.
Concerning claim 13 Bo further teaches that the nanoparticles are present in the composition in an amount of 5 to 30 wt% of the reaction system (paragraph 0014).  Additionally Kaneko teaches a example having 15 parts of nanoparticles in 94.5 parts of a composition (column 9 lines 24-45) which corresponds to 15.87 wt% of the composition.  This wt % is within the wt % taught by Bo. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the amount of the nanoparticles of Bo in the composition of Kaneko for the purpose of providing desirable mechanical properties such as high hardness and high abrasion resistance. 

Response to Arguments
11.	Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
Applicant argues with regard to the 112 rejections over claims 10-11 that the expression of “wherein said nanoparticle of Zn S are coated with [a mixture of ] mercaptoethanol [a thiophenol] with a molar ratio of mercaptoethanol [and thiophenol] over Zn comprised” applicant asserts that it is an indication of the conditions under which the ZnS nanoparticle is formed. The amount of mercaptoethanol [and thiophenol] is not related to the available surface but the amount necessary to provide the desired effect, namely, the ZNS particles functionalization. 
This argument is not found to be persuasive as the claims as are drafted do not indicate that the claimed ratio is of the conditions used for from the ZnS nanoparticle, which creates confusion as is indicated in the rejection provided above and renders the claim indefinite. 
Applicant argues with regard to the rejection over Fukuda that according to claim 1, mineral nanoparticles are homogeneously dispersed in to a monomer composition to form a polymerizable composition. This polymerizable composition is coated onto an optical substrate and cured to form an optical article. Therefore according to claim 1, the monomer composition is a dispersing medium into which  nanoparticles are homogenously dispersed. By contrast, in Fukuda, the nanoparticles are not dispersed into a monomer composition, but are capped with ligands. Therefore the aim of Fukuda is to bind a ligand a the surface  of the CdSe/ZnS-TOPO nanoparticles so as to recover semiconductor  nanocrystals. IF CdSe/ZnS-TOPO nanoparticles where dispersed in MMPO i.e. if the amount of MMPO added to the toluene solution where high enough so as to form a dispersing phase, it would not be possible to recover individually separated semiconductor nanocrystals after reaction. IN contrast, the mineral nanoparticles of present claim 1 are homogeneously dispersed in phosphorous containing monomers. Therefor the presently claimed composition differs from the composition of Fukuda at least by the following features, the phosphorous containing monomer as defined in claim 1 is a dispersing phase not a capping agent bonded to the surface of the mineral nanoparticles and the mineral nanoparticles  are dispersed in said dispersing phase are dispersed in said dispersing phase which is a phosphorous containing monomer but they are not copolymerized with the dispersing phase. There is no covalent bond formed between the mineral nanoparticles and the phosphorus containing monomer. 
This argument is not found to be persuasive as the claims as are currently drafted do not require a dispersing phase and do not indicate that the mineral nanoparticles can not be bound to a ligand of the monomer structure. The claims as are currently drafted only require that the cured product is made from a liquid polymerizable composition that comprises a liquid monomer composition that in turn comprises the claimed monomer of formula (I) and that the mineral nanoparticles are homogenously dispersed the monomer composition of formula (I).  Fukuda indicates that the color conversion material comprising a semiconductor nanocrystal composition (paragraph 0045) which is indicated to include semiconductor nanocrystals having a particle size of 20 nm or less (paragraph 0030) which are indicated to be mineral nanocrystals (paragraphs 0033-0035) and that the color conversion material composition does not suffer deterioration or agglomeration of the semiconductor nanocrystal by forming the composition into a film (paragraph 0068) which indicates that the solution coated and cured on the optical substrate would be a homogenous liquid composition. A Particular example of this composition includes a compound are indicated to include (paragraph 0092)

    PNG
    media_image2.png
    196
    198
    media_image2.png
    Greyscale

Which is a compound which has the claimed structure of the indicated monomer of formula (I).  The compound is indicated to be units in composition with a CdSe/ZnS nanocrystal (paragraph 0101), This would correspond to the claimed ZnS nanoparticle,  which was then indicated to be made into a solution (paragraph a 0104) and then coated on a color filter substrate, which would be an optical substrate, and cured (paragraph 0106) which is indicated to make a color conversion film (paragraph 0106) which would be an optical article.  As such Fukuda teaches a liquid composition which includes the claimed monomer structure, which would correspond to the claimed liquid monomer composition where the mineral nanoparticles are indicated to be homogenously dispersed in the monomer composition, and then teaches that this composition is cured on a optical substrate.  No claim limitation has been made as to the particular amount of the claimed monomer having the claimed formula (I) which must be present in the liquid monomer composition, only an indication that this monomer must be present and that there must be a homogenous dispersion.  As such Fukuda teaches the claimed limitations as they are currently drafted and the rejection is maintained. 
Concerning the rejection over Kawa applicant argues that Kawa discloses a resin composition comprising superfine semiconductor particles dispersed therein. This composition comprising a phosphine oxide (meth)acrylate monomer corresponding to formula(I) as presently defined in claim 1. However the phosphine oxide of Kawa is not used as a dispersing phase though which the particles are dispersed but as a ligand bonded to the surface of the particles. Furthermore in Kawa the matrix resin is copolymerized with polymerizable function of the phosphorus containing ligand bonded to the particles. In contrast, the mineral nanoparticles of present claim 1 are homogenously dispersed in monomer (s). Therefor the presently claimed composition differs from the composition of Kawa at least by the following features: the phosphorus containing monomer as defined in claim 1 is a dispersing phase, not a capping agent bonded to the surface of the mineral nanoparticles, and the mineral nanoparticles are dispersed in said dispersing phase which is a phosphorus containing monomer, but they are not copolymerized with the dispersing medium. There is no covalent bond formed between the mineral nanoparticles and the phosphorous containing monomer. Nowhere in  Kawa is there any teaching or suggestion of dispersing mineral nanoparticles in a dispersing phase which is a phosphorus containing monomer. 
This argument is not found to be persuasive as the claims as are currently drafted do not require a dispersing phase and do not indicate that the mineral nanoparticles can not be bound to a ligand of the monomer structure. The claims as are currently drafted only require that the cured product is made from a liquid polymerizable composition that comprises a liquid monomer composition that in turn comprises the claimed monomer of formula (I) and that the mineral nanoparticles are homogenously dispersed the monomer composition of formula (I).  
Kawa teaches a composition which comprises mineral nanoparticles (paragraphs 0014, 0022 and 0028) and includes a radical polymerizable monomer (paragraph 0029) and can additionally include crosslinking monomer (paragraph 0030).  The mineral nanoparticles are further indicated to be mixed with a radical polymerizable phosphine oxide (paragraphs 0035 and 0036) which has the exemplary structure of (paragraph 0046)
                                      
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where A is a hydrogen atom or a methyl group (paragraph 0046) resulting in all of the polymerizable functions being selected from acrylate or methacrylate.  As such the claimed monomer and nanoparticle are present the polymerizable composition which is indicated to be used in solution polymerization (paragraph 0028) and as such be a liquid monomer composition.  The polymerization is indicated to provide good homogeneity of the resin composition (paragraph 0016) and as such the mineral nanoparticles would be homogeneously dispersed in the monomer composition.  Kawa teaches that the composition can be formed into a useful thin film like molded body for use in a display or a light, or for a coating a using a high refractive index (paragraph 0087). This is done by means of a solution which applies the composition as a coating to a base material which can includes known optical substrates such as quartz and silica glass (paragraph 0089). Additional uses of the thin film like molded by is indicated to include an antireflection coating layer of a display (paragraph 0072).
As such Kawa teaches a liquid monomer composition that include the claimed monomer and the mineral nanoparticles, where the mineral nanoparticles are homogeneously dispersed in the liquid monomer composition, and teaches that a coatings are formed from the cured and polymerized product of the liquid monomer composition, on optical substrates to give optical articles. As such Kawa teaches the claimed optical article having the claimed structure and the claimed limitations. As such the rejections are maintained. 
Concerning the rejection over Kawa in view of Parce applicant argues that Parce does not teach or suggest dispersing mineral nanoparticles in a dispersing phase which is a phosphorus containing monomer. 
This argument is not found to be persuasive because Kawa already teaches that the composition which is cured  has mineral nanoparticles which are homogenously dispersed in a monomer composition that has the claimed monomer present. As such Parce is not relied upon to teach this. As such the rejection is maintained. 
Concerning the rejection over Kawa in view of Lu applicant argues that Lu does not teach nor suggest dispersing mineral nanoparticles in a dispersing phase which is a phosphorous containing monomer. 
This argument is not found to be persuasive because Kawa already teaches that the composition which is cured has mineral nanoparticles which are homogenously dispersed in a monomer composition that has the claimed monomer present. As such Lu is not relied upon to teach this. As such the rejection is maintained. 
Conclusion
12.	Claims 1, 3-15 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763